Title: To James Madison from Elias Vanderhorst, 12 February 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Feby. 12th. 1802.
					
					Since my last respects to you of the   th. of Novr. with a Copy, I have been honored with 

your obliging favor of the 28th. of the same month with its duplicate, covering your letter to 

Mr. Livingston on the subject of Messrs. Smiths, De Saussure & Darrel’s 4 Casks of Indigo, which 

were plundered from on board the American Ship Commerce by the Captn. & Crew of the French 

Privateer Tiger, of St. Malo, which I immediately forwarded & wrote him thereon, and I flatter 

myself that the desired effect will soon be produced.  Your other Letter to Mr. Saabye, our Consul 

at Copenhagen was likewise forwarded at the same time.  Mr. Latimer, Collr. of the Customs 

at Philadelphia wrote me a letter some time since, of which enclosed I beg leave to hand you a 

Copy, with duplicate & one of my own in reply to it.  The letter & Dispatches which he 

mentions were immediately, on Captn. Ross’s arrival here, brought to me by him, who then 

informed me that the Collr. had particularly enjoined on him to lose not a moment in conveying 

them himself to me; the impression this circumstance & the dispatches made on me was 

natural.  I conceived them to be of the utmost importance, and therefore set off myself with 

them for London in less than three hours after they reached me and early the next morning I 

delivered them to Mr. King, who to my surprise informed me, they were not of much 

consequence being only duplicates of what he had before recd. and therefore he supposed that 

Mr. Latimer mentioning what he did, was merely to avoid the heavy expence of Postage, as a Packet 

that came to him some time before by the Mail was charged about 50 Gs.  The expence I have been 

at is £12:16:10, without making any charge whatever for my own time, ’though it was of much more 

value to me than the mere Pecuniary cost of the Journey.  This however I did not regard, but I 

certainly expected that Mr. King would have paid me my expences, as I conceived it would 

have come very properly within the Limits, of his Postage Acct. but he thinks he is not at liberty 

to allow it without your Permission, as you’ll observe by the enclosed extract of his Letter to 

me on the subject.  I however promise myself that you will readily admit the propriety of my 

being reimbursed, at least for the Pecuniary expence I have on that acct. incurred (if no more) and 

that you will have the goodness to give instructions accordingly, as I conceive it perfectly 

reasonable and am Persuaded you will not be of a different opinion.
					I here likewise enclose you an Acct. of all the Imports & Exports by our Vessels within 

my district, for the half year ending the 31st. of Decr. last, also, a few News-Papers & the latest 

London Price Current, to which I beg leave to refer you for matters of a Public nature.  I have the 

Honor to be with every sentiment of the most Perfect esteem & respect, Sir, Your most obedt. & 

most Hle Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
